DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 32-71 are currently being examined.  Claims 1-31 have been canceled in a preliminary amendment.

Objection to Specification
The present application claims priority to U.S. Provisional Patent Application Ser. No. 62/489,121 filed April 24, 2017, as to well as U.S. Patent Application 15/961,294 filed April 24, 2018.  However, certain subject matter claimed in independent claims 32 and 48 was neither found in the above referenced Provisional Patent Application, nor in the Specification for Application 15/961,294.  Therefore, this Application only has the benefit of its filing date of August 20, 2020 for independent claims 32 and 48.  Furthermore, because the subject matter claimed in independent claims 32 and 48 was not found in the Specification for Application 15/961,294, this Application must be identified as a Continuation-in-Part and not a Continuation of Application 15/961,294.  Appropriate Correction is required with respect to both the ADS and the Specification.
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The limitations of Independent Claim 32 refer to “a second direction”, “a third direction”, and “a fourth direction”. The limitations of Independent Claim 48 refer to “a first upward direction”, “a second downward direction”, “a third direction”, and “a fourth downward direction”. These features must each be identified on the drawings by both arrows and reference numerals or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Independent Claims 32 and 48 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter that was not described at all in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claim 32 and Independent Claim 48 contain subject matter in their respective limitations that is not supported by the Specification.  More specifically, the limitations of Claim 32 recite, “a second direction”, “a third direction”, and “a fourth direction”. The limitations of Claim 48 recite “a first upward direction”, “a second downward direction”, “a third direction”, and “a fourth downward direction”.  The subject matter of these limitations each relate to a “direction” that is not described in the Specification and appears only in the Independent claims set forth above.  As a result, it would be unclear to one of ordinary skill in the art at the time of invention how to make or use the claimed invention.
Dependent Claims 33-47 and 49-63 are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 64-71 are allowed.  Claims 64-71 are allowed because independent claim 64 claims a claim movement redistribution system including at least two programmable motion devices that cooperate to redistribute the certain selected objects such that at least one object is removed from a zone of a plurality of zones of the conveyor that includes two or more objects to generate a singulated stream of objects with at most one object in each of the plurality of zones. This subject matter was neither found, nor taught or fairly suggested, in the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        December 8, 2022